Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/29/2022 has been entered.
Information Disclosure Statement
The information disclosure statement submitted on 06/29/2022 has been considered by the Examiner and made of record in the application file.
Reasons for Allowance
Claims 1-20, 27, 34 and 37-38 are canceled.
Claims 21-26, 28-33, 35-36 and 39-43 are allowed (Claims renumbered as Claims 1-19).
The following is an examiner’s statement of reasons for allowance:
The reasons for allowance are clear on the record and in view of Applicant’s amendments filed on 06/29/2022.
 Regarding claim 21, in addition to Applicant’s amendments filed on
06/29/2022, the prior arts of the record fail to suggest, disclose or teach in combination to render obvious all the limitations of  the claim.
In particular, LI et al. (US 2019/0357122 Al, hereinafter Li) discloses, RAN sending a first message to a terminal where the first message may be a broadcast system message or an access response message and the system message or the access response message carries the obtained network slice information so that the terminal obtains the network slice information (please see Fig. 3, paragraph [0093]), the terminal selects, based on the network slice information sent by the RAN, second attribute information of a to-be-accessed first network slice, second attribute information of the first network slice may include but be not limited to first identifier information ID of the network slice, second identifier information of the network slice (please see Fig. 3, paragraphs [0094] and [0096]), terminal sends a first access request message to RAN that may include the second attribute information of the first network slice to be accessed by the terminal and the access request message may be an RRC connection request (please see Fig. 3, paragraphs [0104]-[0105]).
RYU et al. (US 2019/0364541 Al, hereinafter Ryu) discloses, UE needs to register with the network to receive service that requires registration. After the registration is performed once, if applicable, the UE can update its registration to the network to periodically maintain the reachability (i.e., periodic registration update) (please see Fig. 3, paragraph [0303]), and the UE performs a mobility registration update procedure in order to maintain the registration of the UE and enable the AMF to page the UE. Or, the UE performs a periodic registration update procedure triggered by the expiration of a periodic update timer in order to notify the network that the UE is still in an active state (please see Fig. 3, paragraph [0310]).
 	However Li and Ryu combined fail to explicitly disclose “determining at least a portion of the received NSSAI to be included in a registration message; and
transmitting, based on a determination that a registration is needed, the registration message including at least the portion of the received NSSAI, wherein the registration being needed is determined based on the received message.”, in combination with the other claim elements and features.
Regarding claim 32, in addition to Applicant’s amendments filed on
06/29/2022, the prior arts of the record fail to suggest, disclose or teach in combination to render obvious all the limitations of  the claim.
In particular, LI et al. (US 2019/0357122 Al, hereinafter Li) discloses, RAN sending a first message to a terminal where the first message may be a broadcast system message or an access response message and the system message or the access response message carries the obtained network slice information so that the terminal obtains the network slice information (please see Fig. 3, paragraph [0093]), the terminal selects, based on the network slice information sent by the RAN, second attribute information of a to-be-accessed first network slice, second attribute information of the first network slice may include but be not limited to first identifier information ID of the network slice, second identifier information of the network slice (please see Fig. 3, paragraphs [0094] and [0096]), terminal sends a first access request message to RAN that may include the second attribute information of the first network slice to be accessed by the terminal and the access request message may be an RRC connection request (please see Fig. 3, paragraphs [0104]-[0105]).
RYU et al. (US 2019/0364541 Al, hereinafter Ryu) discloses, UE needs to register with the network to receive service that requires registration. After the registration is performed once, if applicable, the UE can update its registration to the network to periodically maintain the reachability (i.e., periodic registration update) (please see Fig. 3, paragraph [0303]), and the UE performs a mobility registration update procedure in order to maintain the registration of the UE and enable the AMF to page the UE. Or, the UE performs a periodic registration update procedure triggered by the expiration of a periodic update timer in order to notify the network that the UE is still in an active state (please see Fig. 3, paragraph [0310]).
 	However Li and Ryu combined fail to explicitly disclose “determine at least a portion of the received NSSAI to be included in a registration message, and
determine, based on the received message, that a registration is needed; and 
a transmitter configured to transmit, based on the determination that the registration is needed, the registration message including at least the portion of the received NSSAI.”, in combination with the other claim elements and features.
Therefore, claims 21-26, 28-33, 35-36 and 39-43 considered allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARID SEYEDVOSOGHI whose telephone number is (571)272-9679.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on 5712727795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARID SEYEDVOSOGHI/Examiner, Art Unit 2645